 

Exhibit 10.1

 

THESTREET, INC.
AGREEMENT FOR GRANT
OF
NON-QUALIFIED STOCK OPTION



 

February 25, 2013

 

John C. Ferrara

 

Dear John:

 

This letter (the “Letter”) sets forth the terms and conditions of the stock
option (“Option”) hereby awarded to you by TheStreet, Inc. (the “Company”).

 

This award is made outside of, and not from, the Company’s 2007 Performance
Incentive Plan (the “Plan”). Nevertheless, this award is subject to the terms
and conditions set forth in the Plan, any rules and regulations adopted by the
Board of Directors of the Company (the “Board”) or the committee of the Board
which administers the Plan (the “Committee”), and this Letter. The provisions of
the Plan are hereby incorporated by reference and any term used in this Letter
and not defined herein shall have the meaning set forth in the Plan. Unless
otherwise indicated, section references contained in this Letter shall refer to
the corresponding sections of this Letter. The Option shall be deemed to be a
non-qualified stock option within the meaning of the Internal Revenue Code of
1986, as amended. This award is intended to be granted as NASDAQ inducement
grants qualifying for the exception to stockholder approval of stock option
grants under NASDAQ rule 5635(c)(4) and, therefore, as a condition to receipt of
the award, you must complete and execute the attached Investment Representation
included herein as Attachment 1.

 

1.Option Grant

 

You have been granted an Option to purchase 325,000 shares of the Company’s
Common Stock (“Common Stock”) to the extent the Option is exercisable as set
forth below. The Option may not be sold, transferred, assigned, pledged or
otherwise encumbered by you, in whole or in part; provided that the foregoing
shall not affect your right to name a beneficiary under Section 13 of the Plan.
The Option may be exercised only by you, except that in the event of your death,
the Option may be exercised (at any time prior to its expiration or termination
as provided in Sections 8 and 11) by the executor or administrator of your
estate or by a person who acquired the right to exercise your Option by will or
pursuant to the laws of descent and distribution. Until such time as stock
certificates for the shares of Common Stock represented by the purchase of all
or portion of the Option have been delivered to you in accordance with Section
4, you shall have none of the rights of a stockholder with respect to the Common
Stock with respect to such shares.

1



2.Option Exercise Price

 

The price at which you may purchase the shares of Common Stock underlying the
Option is $1.86 per share.

 

3.Term of Option

 

Your Option shall expire, to the extent that it has not previously terminated,
on February 25, 2020. However, your Option may terminate prior to such
expiration date as provided in Sections 8 and 11. Regardless of the provisions
of Sections 5 or 8 or any other provision hereof, in no event can your Option be
exercised after the expiration date set forth in this Section 3.

 

4.Exercisability of Option

 

Your Option will become exercisable with respect to the following number(s) of
shares of Common Stock on the following date(s) as set forth below, provided
that you are in the Service (as defined below) of the Company or one of its
subsidiaries on such date and the Option has not been terminated in accordance
with Sections 8 or 11:

 

Date   Number of Shares of Common Stock   February 25, 2014   81,250        The
25th calendar day of each month between March 25, 2014 and February 25, 2017,
inclusive  
1/36th of 243,750 shares, rounded down to the nearest whole share inclusive of
any prior remaining fractions

 

For purposes hereof, you shall be considered to be in the “Service” of the
Company or one of its subsidiaries if you are an employee of, or otherwise
providing services to, the Company (or one if its subsidiaries, as applicable)
on the applicable vesting date; provided that if you are not an employee of the
Company or one of its subsidiaries on the applicable vesting date, you are
providing services to the Company or one of its subsidiaries on the applicable
vesting date pursuant to a written agreement signed by the Company or one of its
subsidiaries that expressly agrees that the vesting of the Option shall continue
during such period of service.

 

To the extent that your Option has become exercisable with respect to a number
of shares of Common Stock, you may exercise the Option to purchase all or any
portion of such shares of Common Stock at any time on or before the date the
Option expires or terminates; provided that you may only purchase a whole number
of shares of Common Stock.

 

5.Accelerated Vesting in Certain Events

 

Notwithstanding Section 4, upon the occurrence of any of the following events,
the then-unvested portion of the Option shall become exercisable and may be
exercised; provided that

2



such portion of the Option only may be exercised within ninety (90) calendar
days from the occurrence of such event (but in no event beyond the date set
forth in Section 3):  (i) the termination of your employment by the Company or
any subsidiary thereof without Cause (as defined below) or by you for Good
Reason (as defined below) prior to a Change of Control (as defined in the Plan)
if such termination is related to the Change of Control; or (ii) a Change of
Control, unless (A) either (x) the Company is the surviving corporation in the
Change of Control and the award reflected in this Letter is equitably adjusted
pursuant to Section 4.4 of the Plan or (y) the award reflected in this Letter is
assumed or replaced by a Successor (as defined below) and (B) the award as so
adjusted, assumed or replaced (x) has substantially the same potential economic
benefits and vesting terms as did the award immediately prior to the Change of
Control and (y) provides that the award immediately shall become fully vested
and exercisable upon the termination of your employment (by the Company or any
subsidiary thereof or by a Successor or any affiliate thereof) without Cause or
by you for Good Reason at any time (provided that such portion of the Option
only may be exercised within ninety (90) calendar days from such termination
(but in no event beyond the date set forth in Section 3)).  If you are employed
by a Successor or any affiliate thereof following a Change of Control,
references in this Letter to the Company shall be understood to be references to
the Successor or any such affiliate regarding matters related to the occurrence
of non-occurrence of events from and after the date you become employed by the
Successor or such affiliate.

 

For purposes of this Letter, “Cause” shall be determined by the Committee in the
exercise of its good faith judgment, in accordance with the following
guidelines: (i) your willful misconduct or gross negligence in the performance
of your obligations, duties and responsibilities of your position with the
Company (including those as an employee of the Company set forth in the
Company’s Code of Business Conduct and Ethics dated June 1, 2006, as same may be
amended from time to time provided such amendment affects all executive officers
of the Company), (ii) your dishonesty or misappropriation, in either case that
is willful and material, relating to the Company or any of its funds,
properties, or other assets, (iii) your inexcusable repeated or prolonged
absence from work (other than as a result of, or in connection with, a
Disability), (iv) any unauthorized disclosure by you of Confidential Information
or proprietary information of the Company in violation of Section 12(d) which is
reasonably likely to result in material harm to the Company, (v) your conviction
of a felony (including entry of a guilty or nolo contender plea) involving
fraud, dishonesty, or moral turpitude, (vi) a violation of federal or state
securities laws, or (vii) the failure by you to attempt to perform faithfully
the duties and responsibilities of your position with the Company, or other
material breach by you of this Letter, provided any such failure or breach
described in clauses (i), (ii), (iii), (iv), (vi) and (vii) is not cured, to the
extent cure is possible, by you within thirty (30) days after written notice
thereof from the Company to you; provided, however, that no failure or breach
described in clauses (i), (ii), (iii), (iv), (vi) and (vii) shall constitute
Cause unless (x) the Company first gives you written notice of its intention to
terminate your employment for Cause and the grounds of such termination no fewer
than ten (10) days prior to the date of termination; and (y) you are provided an
opportunity to appear before the Board, with or without legal representation at
your election to present arguments on your own behalf; and (z) if you elect to
so appear, such failure or breach is not cured, to the extent cure is possible,
within thirty (30) days after written notice from the Company to you that,
following such appearance, the Board has determined in good faith that Cause
exists and has not, following the initial notice from the Company, been cured;

3



provided further, however, that notwithstanding anything to the contrary in this
Letter and subject to the other terms of this proviso, the Company may take any
and all actions, including without limitation suspension (but not without pay),
it deems appropriate with respect to you and your duties at the Company pending
such appearance and subsequent to such appearance during which such failure or
breach has not been cured. No act or failure to act on your part will be
considered “willful” unless done, or omitted to be done, by you not in good
faith and without reasonable belief that your action or omission was in the best
interests of the Company.

 

For purposes of this Letter, “Disability” shall mean physical or mental
incapacity of a nature which prevents you, in the good faith judgment of the
Committee, from performing your duties and responsibilities as Chief Financial
Officer for a period of ninety (90) consecutive days or one hundred and fifty
(150) days during any year, with each year under this Letter commencing on each
anniversary of the date hereof.

 

For purposes of this Letter, “Good Reason” shall have the meaning ascribed to
such term in Treasury Regulation Section 1.409A-1(n)(2)(ii), as determined in
good faith by the Committee.

 

6.Manner of Exercise

 

You may exercise your Option by giving notice to the Company (or to such service
provider as the Company may designate), following such procedures as may be
communicated to you from time to time.

 

The shares of Common Stock represented by the exercise of your Option may
consist of authorized but unissued shares or treasury shares of the Company, as
determined from time to time by the Committee.

 

7.Satisfaction of Option Exercise Price

 

The Option may be exercised by payment of the option exercise price in cash
(including check, bank draft, money order, or wire transfer). In addition, your
Option may be exercised using such broker cashless exercise procedure or other
procedure as the Company may establish from time to time.

 

8.Termination of Service

 

(a) General. If your Service terminates for any reason other than for Cause, the
Option will terminate ninety (90) calendar days after such termination of
Service. Following the termination of your Service, no additional portions of
the Option will become exercisable, and the Option will be exercisable only to
the extent exercisable on the date of such termination of Service. If your
Service terminates for Cause, the Option shall be immediately terminated and may
not be exercised.

 

(b) Adjustments by the Committee. The Committee may, in its discretion,
exercised before or after your termination of Service, declare all or any
portion of the Option immediately

4



exercisable and/or permit all or any part of the Option to remain exercisable
for such period designated by it after the time when the Option would have
otherwise terminated as provided in Section 8(a), but not beyond the expiration
date of your Option as set forth in Section 3 above.

 

(c) Committee Determinations. The Committee shall have absolute discretion to
determine the date and circumstances of the termination of your Service, and its
determination shall be final, conclusive and binding upon you.

 

9.Restrictions on Option Exercise; Delivery of Shares

 

(a) Even though your Option may be otherwise exercisable, your right to exercise
the Option will be suspended if the Committee determines that your exercise of
the Option would violate applicable laws or regulations. The suspension will
last until the exercise would be lawful. Any such suspension will not extend the
term of your Option.

 

(b) Even though your Option may be otherwise exercisable, the Committee may
refuse to permit such exercise if it determines, in its discretion, that any of
the following circumstances is present:

 

(i)the shares of Common Stock to be acquired upon such exercise are required to
be registered or qualified under any federal or state securities law, or to be
listed on any securities exchange or quotation system, and such registration,
qualification, or listing has not occurred;

 

(ii)the consent or approval of any government regulatory body is required and
has not been obtained;

 

(iii)the satisfaction of withholding tax is required and has not occurred;

 

(iv)representations by you or other information is determined by counsel for the
Company to be necessary or desirable in order to comply with any federal or
state securities laws or regulations, and you have not provided such
representations or information; or

 

(v)an agreement by you with respect to the disposition of shares of Common Stock
to be acquired upon exercise of your Option is determined by the Committee to be
necessary or desirable in order to comply with any federal or state securities
laws or regulations, or is required by the terms of this Letter, and you have
not executed such agreement.

 

(c) Shares of Common Stock to be delivered to you in connection with any
exercise of the Option shall be delivered to you as soon as practicable and, at
the Company’s election, the Company may effect such delivery by causing such
number of shares of Common Stock to be deposited via DWAC into a brokerage
account in your name. Common Stock delivered upon the exercise of the Option
will be fully transferable (subject to any applicable securities law
restrictions) and not subject to forfeiture (other than as set forth in Section
11), and will entitle the holder to all rights of a stockholder of the Company.

5



(d) The Company will use reasonable commercial efforts to (i) file and cause to
remain effective and current a Registration Statement on Form S-8 (or successor
form) with the Securities and Exchange Commission covering shares subject to the
Option until such times as all of the shares of Common Stock underlying your
Option are either delivered hereunder or the Option has expired or been
terminated pursuant to the terms of this Letter, and (ii) until three (3) months
after you cease being an “affiliate” of the Company, to maintain a resale
prospectus thereunder (or otherwise register under the Securities Act of 1933,
as amended) the Common Stock underlying your Option.

 

10.Income Tax Withholding

 

In connection with the exercise of your Option, you will be required to pay,
pursuant to such arrangements as the Company may establish from time to time,
any applicable federal, state and local withholding tax liability. If you fail
to satisfy your withholding obligation in a time and manner satisfactory to the
Committee, the Company shall have the right to withhold the required amount from
your salary or other amounts payable to you.

 

11.Additional Termination Events and Claw-Back

 

Notwithstanding anything else in this Letter, the unexercised portion of the
Option shall be terminated (regardless of the extent to which it is exercisable)
if any one of the following occurs: (i) you engage in Competitive Activity (as
defined below) with the Company or any of its subsidiaries during your
employment by the Company or any of its subsidiaries or during the Non-Compete
Period (as defined below); or (ii) you breach any of the Restrictive Covenants
set out in Section 12 (collectively, the “Restrictive Covenants”) within one (1)
year after the cessation of your employment with the Company or any subsidiary.
For purposes of this Letter, the term “Non-Compete Period” shall mean the six
(6) month period immediately following your termination of service with the
Company; provided, however, that if your termination of service occurs during
the period commencing fifteen (15) days prior to a Change of Control (as defined
in the Plan) and ending on the twelve (12) month anniversary of such Change of
Control, the Non-Compete Period shall be twelve (12) months.

 

The Company reserves the right (as provided below) to claw-back shares of Common
Stock delivered under this Letter pursuant to each exercise of the Option by you
if you engage in Competitive Activity during the Non-Compete Period or violate
any of the Restrictive Covenants within one (1) year after the delivery of such
shares of Common Stock. If the Committee determines, in its good faith
discretion, that all or some portion of the shares of Common Stock delivered to
you will be clawed-back, then you shall be required to repay to the Company the
Repayment Amount (as defined below) with respect to such shares of Common Stock.
You may satisfy the payment obligation set forth in the preceding sentence by
paying the Company cash, by delivering to the Company shares of Common Stock, or
by remitting to the Company a combination of cash and shares of Common Stock,
such that the Fair Market Value (measured as of the day before your delivery to
the Company of shares of Common Stock) of any shares of Common Stock you deliver
to the Company, plus the amount of any cash you pay to the Company, equals the
Repayment Amount. The “Repayment Amount” with respect to the shares

6



of Common Stock delivered to you upon any exercise of the Option shall mean the
lesser of the Exercise Date Spread Value (as defined below) with respect to such
exercise of the Option and the Delivery Date Spread Value (as defined below)
with respect to such exercise of the Option, in each case reduced by the amount
of taxes paid by you with respect to such exercise of the Option; provided that
neither the Exercise Date Spread Value nor the Delivery Date Spread Value shall
be less than zero. With respect to each exercise you made of the Option, the
“Exercise Date Spread Value” is the amount, if any, by which the Fair Market
Value (measured as of the date of exercise) of the number of shares of Common
Stock underlying the Option with respect to which the Option was exercised on
such date, exceeded the aggregate option exercise price for such shares. With
respect to each exercise you made of the Option, the “Delivery Date Spread
Value” is the amount, if any, by which the Fair Market Value (measured as of the
day before you remit the Repayment Amount to the Company) of the number of
shares of Common Stock underlying the Option with respect to which the Option
was exercised, exceeded the aggregate option exercise price for such shares. In
addition to any other remedy available to the Company under applicable law, the
Company shall have the right to offset any other amounts payable to you by the
amount of any required repayment by you which has not been repaid.

 

For purposes of this Letter, “Competitive Activity” means your service as a
director, officer, employee, principal, agent, stockholder, member, owner or
partner of, or you permit your name to be used in connection with the activities
of, any other business or organization anywhere in the United States, or in any
other geographic area in which the Company or any of its subsidiaries operates
or with respect to which the Company provides financial news and commentary
coverage (or from which such other business or organization provides financial
news and commentary coverage of the United States), which engages in a business
that competes with any business in which the Company or any subsidiary is
engaged (a “Competing Business”); provided, however, that, notwithstanding the
foregoing, it shall not be a Competitive Activity for you to (i) become the
registered or beneficial owner of up to three percent (3%) of any class of
capital stock of a competing corporation registered under the Securities
Exchange Act of 1934, as amended, provided that you do not otherwise participate
in the business of such corporation or (ii) work in a non-competitive business
of a company which is carrying on a Competing Business, the revenues of which
represent less than twenty percent (20%) of the consolidated revenues of that
company, or, as a result thereof, owning compensatory equity in that company.

 

For purposes of this Letter, “Fair Market Value” of a share of Common Stock on
any date shall be (i) if the principal market for the Common Stock is a national
securities exchange, the closing sales price per share of the Common Stock on
such day (or, if such exchange is not open on such day, on the next day such
exchange is open) as reported by such exchange or on a consolidated tape
reflecting transactions on such exchange, or (ii) if the principal market for
the Common Stock is not a national securities exchange, the closing average of
the highest bid and lowest asked prices per share of Common Stock on such day
(or, if such exchange is not open on such day, on the next day such exchange is
open) as reported by the market upon which the Common Stock is quoted, or an
independent dealer in the Common Stock, as determined by the Company in good
faith; provided, however, that if clauses (i) and (ii) are all inapplicable, or
if no trades have been made and no quotes are available for such day, the Fair
Market Value of the Common Stock shall be determined by the Committee in good
faith by any method consistent

7



with applicable regulations adopted by the United States Treasury Department
relating to stock options or stock valuation.

 

12.Restrictive Covenants

 

a.Non-Solicitation of Employees

 

You agree that, during your employment by the Company or any subsidiary and
through the end of one (1) year after the cessation of your employment with the
Company or any subsidiary, you will not solicit for employment or hire, in any
business enterprise or activity, any employee of the Company or any subsidiary
who was employed by the Company or a subsidiary during your period of employment
by the Company or a subsidiary provided that (a) the foregoing shall not be
violated by any general advertising not targeted at any Company or subsidiary
employees nor by you serving as a reference upon request, and (b) you may
solicit and hire any one or more former employees of the Company or its
subsidiaries who had ceased being such an employee for a period of at least six
(6) months prior to any such solicitation or hiring.

 

b.Non-Solicitation of Clients and Vendors

 

You agree that, during your employment by the Company or any subsidiary and
through the end of one (1) year after the cessation of your employment with the
Company or any subsidiary, you will not solicit, in any business enterprise or
activity, any client, customer, licensee, licensor, third-party service provider
or vendor (a “Business Relation”) of the Company or any subsidiary who was a
Business Relation of the Company or any subsidiary during your period of
employment by the Company or any subsidiary to (i) cease being a Business
Relation of the Company or any subsidiary or (ii) become a Business Relation of
a Competing Business unless (without you having solicited such third party to
cease such relationship) such third party ceased being a Business Relation of
the Company or any subsidiary for a period of at least six (6) months prior to
such solicitation.

 

c.Non-Disparagement

 

During your employment by the Company or any subsidiary and indefinitely
thereafter, neither party shall make any statements, written or oral, to any
third party which disparage, criticize, discredit or otherwise operate to the
detriment of you or the Company, its present or former officers, shareholders,
directors and employees and their respective business reputation and/or
goodwill, provided, however, that nothing in this Section 12(c) shall prohibit
either party from (i) making any truthful statements or disclosures required by
applicable law regulation or (ii) taking any action to enforce its rights under
this Letter or any other agreement in effect between the parties.

8



d.Confidentiality


 

1)During your employment by the Company or any subsidiary and indefinitely
thereafter, you shall keep secret and retain in strictest confidence, any and
all Confidential Information relating to the Company, except where your
disclosure or use of such Confidential Information is in furtherance of the
performance by you of your duties to the Company and not for personal benefit or
the benefit of any interest adverse to the Company’s interests. For purposes of
this Letter, “Confidential Information” shall mean any information including
without limitation plans, specifications, models, samples, data, customer lists
and customer information, computer programs and documentation, and other
technical and/or business information, in whatever form, tangible or intangible,
that can be communicated by whatever means available at such time, that relates
to the Company’s current business or future business contemplated during your
employment, products, services and development, or information received from
others that the Company is obligated to treat as confidential or proprietary
(provided that such confidential information shall not include any information
that (a) has become generally available to the public or is generally known in
the relevant trade or industry other than as a result of an improper disclosure
by you, or (b) was available to or became known to you prior to the disclosure
of such information on a non-confidential basis without breach of any duty of
confidentiality to the Company), and you shall not disclose such confidential
information to any Person (as defined below) other than the Company, except with
the prior written consent of the Company, as may be required by law or court or
administrative order (in which event you shall so notify the Company as promptly
as practicable), or in performance of your duties on behalf of the Company.
Further, this Section 12(d) shall not prevent you from disclosing Confidential
Information in connection with any litigation, arbitration or mediation to
enforce this Letter or other agreement between the parties, provided such
disclosure is necessary for you to assert any claim or defense in such
proceeding.

For purposes of this Letter, “Person” shall mean an individual, corporation,
partnership, limited liability company, limited liability partnership,
association, trust or other unincorporated organization or entity.

 

2)Upon your termination of employment for any reason, you shall return to the
Company all copies, reproductions and summaries of Confidential Information in
your possession and use reasonable efforts to erase the same from all media in
your possession, and, if the Company so requests, shall certify in writing that
you have done so, except that you may retain such copies, reproductions and
summaries during any period of litigation, arbitration or mediation referred to
in Section 12(d)(1). All Confidential Information is and shall remain the
property of the Company (or, in the case of information that the Company
receives from a third party which it is obligated to treat as confidential, then
the property of such third party); provided, you shall be entitled to retain
copies of (i) information

9



    showing your compensation or relating to reimbursement of expenses, (ii)
information that is required for the preparation of your personal income tax
return, (iii) documents provided to you in your capacity as a participant in any
employee benefit plan, policy or program of the Company and (iv) this Letter and
any other agreement by and between you and the Company with regard to your
employment or termination thereof.

 

3)All Intellectual Property (as hereinafter defined) and Technology (as
hereinafter defined) created, developed, obtained or conceived of by you during
your employment, and all business opportunities presented to you during your
employment, shall be owned by and belong exclusively to the Company, provided
that they reasonably relate to any of the business of the Company on the date of
such creation, development, obtaining or conception, and you shall (i) promptly
disclose any such Intellectual Property, Technology or business opportunity to
the Company, and (ii) execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such Intellectual Property, Technology or business
opportunity. For purposes of this Letter, (x) the term “Intellectual Property”
means and includes any and all trademarks, trade names, service marks, service
names, patents, copyrights, and applications therefor, and (y) the term
“Technology” means and includes any and all trade secrets, proprietary
information, invention, discoveries, know-how, formulae, processes and
procedures.

 

The parties acknowledge that the restrictions contained in this Section 12 are a
reasonable and necessary protection of the immediate interests of the Company,
and any violation of these restrictions could cause substantial injury to the
Company and that the Company would not have entered into this Letter, without
receiving the additional consideration offered by you in binding yourself to any
of these restrictions. In the event of a breach or threatened breach by you of
any of these restrictions, the Company shall be entitled to apply to any court
of competent jurisdiction for an injunction restraining you from such breach or
threatened breach; provided, however, that the right to apply for an injunction
shall not be construed as prohibiting the Company from pursuing any other
available remedies for such breach or threatened breach.

 

13.No Guarantee of Continuation of Service

 

This grant of this Option does not constitute an assurance of continued Service
for any period or in any way interfere with the Company’s right to terminate
your Service.

 

14.Administration

 

The Committee has the sole power to exercise its good faith judgment to
interpret the Plan and this Letter and to act upon all matters relating this
grant to the extent provided in the Plan and not inconsistent with the terms of
this Letter. Any decision, determination, interpretation, or other action taken
pursuant to the provisions of the Plan and this Letter by the Committee shall be
final, binding, and conclusive.

10



15.Section 409A

 

Notwithstanding anything to the contrary in the Plan or this Letter to the
contrary, no benefits to be paid or provided to you, if any, pursuant to this
Letter that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation not exempt under
Section 409A (together, the “Deferred Payments”) will be paid or otherwise
provided until you have a “separation from service” within the meaning of
Section 409A. For purposes of this Letter, “Section 409A” means Section 409A of
the Internal Revenue Code of 1986, as amended or any regulations or Treasury
guidance promulgated thereunder (“Section 409A”).

 

Notwithstanding any provision of the Plan or this grant to the contrary, if you
are a “specified employee” as determined by the Board or the Committee, in
accordance with Section 409A, you shall not be entitled to any Deferred Payments
until the earlier of (i) the date which is six (6) months and one (1) day after
your termination of employment for any reason other than death (except that
during such six (6) month period you may receive total payments from the Company
that do not exceed the amount specified in Treas. Reg. Section 1.409A-1(b)(9) or
that constitute a short-term deferral within the meaning of Section 409A), or
(ii) the date of your death.

 

Notwithstanding any provision of the Plan or this Letter to the contrary, to the
extent any compensation or award which constitutes deferred compensation within
the meaning of Section 409A shall vest upon the occurrence of a Change of
Control and such Change of Control does not constitute a “change in the
ownership or effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company within the meaning of Section 409A, then
notwithstanding such vesting, payment will be made to you on the earliest of
(i) your “separation from service” with the Company (determined in accordance
with Section 409A) or, if you are a specified employee within the meaning of
Section 409A, such later date as provided in the preceding paragraph, (ii) the
date payment otherwise would have been made, or (iii) the date of your death.

 

This Option is intended to be exempt from or comply with the requirements of
Section 409A so that none of the benefits to be provided hereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities or
ambiguous terms herein will be interpreted to be exempt or so comply. If any
provision of this Letter or of any award of compensation, including equity
compensation or benefits would cause you to incur any additional tax or interest
under Section 409A, the parties agree to negotiate in good faith to reform such
provision in such manner as to maintain, to the maximum extent practicable, the
original intent and economic terms of the applicable provision without violating
the provisions of Section 409A.

 

16.Amendment

 

The Committee may from time to time amend the terms of this grant in accordance
with the terms of the Plan in effect at the time of such amendment, but no
amendment which is unfavorable to you can be made without your written consent.

11



The Plan is of unlimited duration, but may be amended, terminated or
discontinued by the Board of Directors of the Company at any time. However, no
amendment, termination or discontinuance of the Plan will unfavorably affect
this grant.

 

Notwithstanding the foregoing, the Committee expressly reserves the right to
amend the terms of the Plan and this grant with your consent which shall not be
unreasonably withheld to the extent it determines that such amendment is
necessary or desirable for an exemption from or compliance with the
distribution, acceleration and election requirements of Section 409A of the
Code.

 

17.Notices

 

Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express or
personal delivery against receipt, or mailed by registered or certified mail
(return receipt requested), to the party to whom it is given at, in the case of
the Company, Compensation Committee Chair, TheStreet, Inc., 14 Wall Street, 15th
Floor, New York, NY 10005, or, in the case of you, at your principal residence
address as then reflected on the records of the Company or such other address as
such party may hereafter specify by notice to the other party hereto. Any notice
or other communication shall be deemed to have been given as of the date so
personally delivered or transmitted by telecopy or like transmission or on the
next business day after sent by overnight delivery service for next business day
delivery or on the fifth business day after sent by registered or certified
mail.

 

18.Representations

 

The Company hereby represents and warrants that the execution and delivery of
this Letter and the performance by the Company of its obligations hereunder have
been duly authorized by all necessary corporate action of the Company.

 

19.Amendment

 

This Letter may be amended only by a written agreement signed by the parties
hereto.

 

20.Binding Effect

 

This Letter shall be binding upon and inure to the benefit of the Company and
any Successor. As used herein, a “Successor” shall mean any successor
organization that succeeds to the Company (or to any direct or indirect
successor) by merger or consolidation or operation of law, or by acquisition of
all or substantially all of the assets of the Company (or of any direct or
indirect successor).

12



21.Governing Law

 

This Letter shall be governed by and construed in accordance with the internal
laws of the State of New York applicable to contracts to be performed wholly
within the state and without regard to its conflict of laws provisions that
would defer to the laws of another jurisdiction, except to the extent the laws
of the State of Delaware mandatorily govern.

 

22.Severability

 

If any provision of this Letter shall for any reason be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Letter shall be held to be excessively
broad as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
allowable by applicable law. To the extent permitted by applicable law, each
party hereto waives any provision of law that renders any provision of this
Letter invalid, illegal or unenforceable in any way.

 

23.Execution in Counterparts

 

This Letter may be executed in one or more counterparts, each of which shall be
deemed to be an original and all of which shall constitute one and the same
instrument.

 

24.Entire Agreement

 

This Letter sets forth the entire agreement, and supersedes all prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter hereof and thereof.

 

25.Titles and Headings

 

Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Letter.

 

26.Consent to Jurisdiction

 

The parties hereto each hereby irrevocably submit to the exclusive jurisdiction
of any New York State or Federal court sitting in the Borough of Manhattan, City
of New York in any action or proceeding to enforce the provisions of this
Letter, and waives the defense of inconvenient forum to the maintenance of any
such action or proceeding.

13



This Letter contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference. The Company
may require you to provide evidence of your acknowledgment of this Letter using
such means of notification as may be communicated to you by the Company or its
service provider.

 

    Very truly yours,            THESTREET, INC.            By:   /s/ Elisabeth
DeMarse      

Name: Elisabeth DeMarse



Title: Chairman, President and Chief Executive Officer



 

AGREED TO AND ACCEPTED:

 

/s/ John Ferrara   John C. Ferrara  



14



ATTACHMENT 1

 

INVESTMENT REPRESENTATIONS

 

In connection with the grant to you of the Option, you represent and warrant as
follows by signing below at the bottom of this Exhibit A:

 

(i) By checking one or more of the boxes as follows, that you are an “accredited
investor” as defined in Regulation D promulgated under the Securities Act of
1933, as amended (the “Act”):

 

 ___ a. A natural person with an individual net worth, or joint net worth with a
spouse, in excess of $1,000,000 (excluding the value of the primary residence of
such individual).

 

 ___ b. A natural person (i) who has had an individual income in excess of
$200,000 in each of the past two years or a joint income with a spouse in excess
of $300,000 in those two years and (ii) who reasonably expects to reach the same
income level in the current year.

 

 X c. A director or executive officer of the Company.

 

(ii) You possess such knowledge and experience in finance, securities,
investments and other business matters as to be able to protect your interests
in connection with the potential investment in the Company, and this potential
investment is not material when compared to your total financial capacity. You
have adequate means for providing for your current needs and possible
contingencies, have no need for liquidity regarding this potential investment,
and have no reason to expect a change in your circumstances, financial or other,
that may cause or require sale of this potential investment.

 

(iii) You understand the many risks of an investment in the Company and can
afford to bear such risks, including, but not limited to, the risk of losing
your entire investment.

 

(iv) You would be acquiring the securities to be offered under the Option for
your own account for investment and not with a view to the sale or distribution
thereof or the granting of any participation therein, and you have no present
intention of distributing or selling to others any of such securities or
granting any participation therein. You have no agreement or other arrangement,
formal or informal, with any person to sell, transfer, pledge or otherwise
dispose of any of such securities that would guarantee to you any profit, or
protect you against loss, regarding such securities, and you have no plans to
enter into any such agreement or arrangement.

 

_______Yes, I am an accredited investor as defined in Section (i) and I can also
make the representations in sections (ii), (iii), and (iv).

 

_______No, I am not an accredited investor as defined in Section (i) and/or I
cannot also make the representations in sections (ii), (iii), and (iv).

15





OPTIONEE   COMPANY.           /s/ John Ferrara   By: /s/ Elisabeth DeMarse      
    Name:  John C. Ferrara   Name: Elisabeth DeMarse           Dated:  February
25, 2013   Title: Chairman, President and CEO  

16